                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  CASSANDRA JACKSON,                              )
                                                  )        Case No. 1:17-cv-335
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Susan K. Lee
  COMMISSIONER OF SOCIAL                          )
  SECURITY ADMINISTRATION,                        )
                                                  )
         Defendant.                               )


                                               ORDER



         On December 11, 2020, United States Magistrate Judge Susan K. Lee filed her report and

  recommendation (Doc. 27) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

  Procedure 72(b). Magistrate Judge Lee recommended that Plaintiff’s motion for attorney’s fees

  pursuant to 42 U.S.C. § 406(b) (Doc. 25) be granted. Neither party has filed an objection to

  Magistrate Judge Lee’s report and recommendation.1 Nevertheless, the Court has conducted a

  review of the report and recommendation, as well as the record, and it agrees with Magistrate

  Judge Lee’s well-reasoned conclusions.




  1
    Magistrate Judge Lee specifically advised the parties that they had fourteen days in which to
  object to the report and recommendation and that failure to do so would waive any right to
  appeal. (Doc. 27, at 7 n.2); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
  148–51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
  review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
  when neither party objects to those findings”). Even taking into account the three additional
  days for service provided by Fed. R. Civ. P. 6(d), the period in which the parties could timely file
  any objections has now expired.


Case 1:17-cv-00335-TRM-SKL Document 28 Filed 01/21/21 Page 1 of 2 PageID #: 1296
         Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s report and

  recommendation (Doc. 27). Plaintiff’s motion for attorney’s fees (Doc. 25) is GRANTED in the

  fee award amount of $6,000.

         SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:17-cv-00335-TRM-SKL Document 28 Filed 01/21/21 Page 2 of 2 PageID #: 1297
